Citation Nr: 0109352	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  95-40 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, including service in Vietnam from April 1967 to 
April 1968.  In December 1994, he filed a claim for service 
connection for post-traumatic stress disorder (PTSD) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO denied his claim in January 
1995.  He appealed the decision to the Board of Veterans' 
Appeals (Board).  

In April 1996, the veteran testified at a personal hearing 
before an RO hearing officer.  In August 1998, the Board 
remanded the case to the RO for further development.  
Subsequently, the RO continued the denial of the claim and 
sent him a supplemental statement of the case (SSOC), with 
cover letter, in March 1999.  


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  1999).  [While that 
regulation was revised during the pendency of the appeal, 
eliminating the requirement of a "clear" diagnosis, these 
basic criteria have remained substantially the same.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (effective March 7, 1997, and 
codified at 38 C.F.R. § 3.304(f) (1999)].

Pursuant to the Board's August 1998 remand, the RO requested 
the veteran to specifically describe the stressors he feels 
are directly attributable to his claimed PTSD.  In his 
February 1999 response letter, the veteran noted, in addition 
to identifying his claimed in-service stressful experiences, 
as requested, that he has been receiving treatment for the 
last five years at the Bedford Medical Center, Bedford, 
Massachusetts, and that his primary care physician is Dr. 
Balsa.  None of those records are in the veteran's claims 
file and the most recent VA treatment records in the claims 
file are dated in April 1996.  Although the veteran does not 
specify whether Bedford Medical Center is a private or VA 
facility, the Board notes that there is a VA medical center 
and clinic in Bedford, Massachusetts.  Likewise, the veteran 
does not specify whether Dr. Balsa is a private or VA 
physician.  Nonetheless, there appears to be pertinent 
outstanding medical records that should be obtained and 
associated with the record.  The Board also notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record.  

The Board finds that the RO should also invite the veteran to 
submit all medical and other records pertinent to his claim, 
to include lay statements from former service comrades or 
others establishing the occurrence of his claimed in-service 
stressful experiences.  Thereafter, the RO should again 
consider whether the evidence establishes the occurrence of 
an in-service stressful event.  In this regard, the Board 
directs the RO to consider the decision of the United States 
Court of Veterans Appeals (the United States Court of Appeals 
for Veterans Claims since March 1, 1999) (Court) in Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In that case, the Court held 
that, by requiring corroboration of every detail, including 
the veteran's personal participation, the VA defined 
"corroboration" far too narrowly.  See Suozzi, 10 Vet. App. 
at 311.  Also, the Court has repeatedly stressed that a 
determination as to whether the veteran engaged in combat 
cannot be made simply by reference to the existence or non-
existence of certain combat awards or to his military 
occupational specialty (MOS).  See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  Rather , the determination must be made on the 
record as a whole, to include lay evidence submitted in 
support thereof.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  

If the RO determines either that the veteran's participation 
in combat (to which a claimed stressful event is related), or 
noncombat-related stressor is corroborated, a VA psychiatrist 
should be given the opportunity to examine the veteran and 
determine whether any diagnosed PTSD is the result of any 
verified in-service stressor.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  The veteran is hereby advised that failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2000).  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas, 1 Vet. App. at 312-13.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The actions requested herein are considered consistent with 
the duties imposed by the Act.   On remand, however, the RO 
should not only undertake the requested development, but 
should undertake any development deemed warranted by the Act.  

Accordingly, this case is hereby REMANDED to the RO for the 
following: 

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all of the 
veteran's outstanding medical records, 
particularly to include those from the 
Bedford Medical Center in Bedford, 
Massachusetts, and from the veteran's 
primary care physician, Dr. Balsa; as 
well as from any other facility(ies) or 
source(s) identified by the veteran, to 
include any private health care providers  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file and the 
veteran and his representative should be 
so notified.  The RO should invite the 
veteran to submit to the RO all pertinent 
medical and other records, to include lay 
statements corroborating the existence of 
any claimed in-service stressful 
experience.  

2.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO should thoroughly review the 
claims file and again consider whether 
the evidence establishes the occurrence 
of any claimed in-service stressful 
experience, in accordance with all 
pertinent legal authority, to include the 
Suozzi, Dizoglio, and Gaines cases, cited 
to above.  

4.  If the RO determines either that the 
veteran's participation in combat (to 
which a claimed stressful event is 
related), or noncombat-related stressor 
is corroborated, a VA psychiatrist should 
be given the opportunity to examine the 
veteran and determine whether any 
diagnosed PTSD is the result of any 
verified in-service stressor.  

In this regard, the veteran should be 
scheduled to undergo examination by a VA 
psychiatrist.  The entire claims folder, 
along with a complete copy of this 
REMAND, must be provided to and be 
reviewed by the physician designated to 
examine the veteran.  All indicated tests 
and studies, to include psychological 
testing, should be accomplished, and all 
clinical findings reported in detail.  

The examiner should render a multi-axial 
diagnosis.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the diagnostic criteria of 
the Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
are met, to include identification of the 
specific stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.

5  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of the requested 
development, and any other indicated 
development, the RO should readjudicate 
the veteran's claim on appeal in light of 
all applicable evidence of record and all 
pertinent legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

5.  If the benefit sought by the veteran 
continues to be denied, the veteran and 
his representative should be furnished 
with an appropriate SSOC and afforded the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


